Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "…the single-crystalline boron arsenide substrate” in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broido et al. (US 20150362265 A1; hereinafter “Broido”).

In re Claim 1, Broido discloses a device (fig. 2) comprising:
a boron arsenide substrate (306, 308, 310) (see abstract; ¶ 0010, 0082) (hereinafter “Subx_BAs”); and
an integrated circuit 304 (a heat generating unit 304, such as, for example, an integrated circuit; ¶ 0058) disposed in or over the boron arsenide substrate (“Subx_BAs”).

In re Claim 6, Broido discloses the device (fig. 2) of claim 1, wherein the integrated circuit includes boron arsenide (¶ 0082; a device having a heat generating unit, such as an electronic device, disposed on a substrate and at least one of the heat generating unit, substrate, heat spreader, heat sink, or thermal interface material comprises an unconventional high thermal conductivity compound (including but not restricted to BAs).

Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. in the article “Boron Arsenide and Boron Phosphide for High Temperature and Luminescent Devices” (hereinafter “Chu”) 

In re Claim 13, Chu discloses a method of forming boron arsenide, comprising:
providing a growth substrate (p. 41; The deposition of boron arsenide layers with various reactant systems and substrates was investigated); and
exposing the growth substrate to a first precursor including boron, and a second precursor including arsenic (p. 42; Before deposition the substrates were heated...,The deposition of crystalline boron arsenide could be achieved with 0.01% diborane and 0.06% arsine in hydrogen) to yield epitaxial growth of boron arsenide over the growth substrate (p. 42; The temperature of the substrate was critical to the growth of crystalline boron arsenide, Epitaxial growth, as determined by reflection Electron diffraction patterns, was obtained near 8200C).

In re Claim 14, Chu discloses the method of claim 13, wherein the growth substrate includes a boron compound (p.41; boron arsenide,...,and silicon were investigated as substrates for the deposition of boron arsenide).

In re Claim 15, Chu discloses the method of claim 13, wherein the growth substrate is a boron phosphide substrate (p.52; The epitaxial deposition of boron phosphide on boron phosphide substrates was carried out by the thermal reduction of a Boron tribromide-phosphorus trichloride mixture in hydrogen).

In re Claim 16, Chu discloses the method of claim 13, wherein the boron arsenide is single-crystalline (p. 42; The temperature of the substrate was critical to the growth of crystalline boron arsenide).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad et al. (US 20130207214 A1; hereinafter “Haddad”).

In re Claim 17, Haddad discloses an electronic, optoelectronic, or photonic device (figs. 1-2) comprising single-crystalline boron arsenide (layer 202 is single-crystalline boron arsenide; ¶ 0062, 0074).

In re Claim 18, Haddad discloses the device of claim 17, wherein the single-crystalline boron arsenide 202 is substantially defect free (¶ 0062, 0074).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broido, as applied to claim 1 above.

In re Claim 4, Broido discloses the device (fig. 2) of claim 1, wherein the boron arsenide substrate has a thermal conductivity of 2000 W/m·K or greater at room temperature (¶ 0058), which overlaps the claimed range of 400 W/m·K or greater at room temperature.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Broido and arrive at a thermal conductivity of 400 W/m·K or greater at room temperature for the boron arsenide substrate in order to support thermal management for a wider range of microelectronic devices in a cost-effective manner (¶ 0004 of Broido).

In re Claim 5, Broido discloses the device (fig. 2) of claim 1, wherein the boron arsenide substrate has a thermal conductivity of 2000 W/m·K or greater at room temperature (¶ 0058), which overlaps the claimed range of 1000 W/m·K or greater at room temperature.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Broido and arrive at a thermal conductivity of 1000 W/m·K or greater at room temperature for the boron arsenide substrate in order to support thermal management for a wider range of microelectronic devices in a cost-effective manner (¶ 0004 of Broido).

Claim(s) 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Broido in view of Chu.

In re Claim 7, Broido discloses a device (fig. 2) comprising:
an active or passive component 304 (a heat generating unit 304, such as, for example, an integrated circuit; ¶ 0058);
a heat sink 310 (¶ 0058); and
a thermal interface material 306 (¶ 0058) disposed between the active or passive component 304 and the heat sink 310 and including boron arsenide (¶ 0010, 0082).

Broido does not expressly disclose wherein the boron arsenide is single-crystalline.
In the same field of endeavor, Chu discloses a device comprising a boron arsenide substrate wherein the boron arsenide substrate is single-crystalline (p. 41; The deposition of boron arsenide layers with various reactant systems and substrates was investigated and p. 42; The temperature of the substrate was critical to the growth of crystalline boron arsenide, Epitaxial growth, as determined by reflection Electron diffraction patterns, was obtained near 8200C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chu into the device of Broido and form the boron arsenide substrate as single-crystalline to provide a direct bandgap material for the fabrication of optoelectronic devices (See Chu, p.44)

In re Claim 8, Broido/Chu discloses the device of claim 7 outlined above.
Broido further discloses the device (fig. 2) of claim 7, wherein the boron arsenide is in the form of particles (¶ 0057; The high thermal conductivity materials of the present disclosure may be presented as sheets, powders, particles, films, coatings, wires, or similar shapes and the materials may be macroscopic, microscopic or nanoscopic).

In re Claim 9, Broido/Chu discloses the device of claim 8 outlined above.
Broido further discloses the device (fig. 2) of claim 8, wherein the particles have sizes in a range of 1 nm to 1000 nm, or in a range of 1 µm to about 1000 µm.

In re Claim 10, Broido/Chu discloses the device of claim 8 outlined above.
Broido further discloses the device (fig. 2) of claim 8, wherein the thermal interface material 306 further includes a polymer, and the particles are dispersed in the polymer (¶ 0044, 0057).

In re Claim 12, Broido further discloses the device (fig. 2) of claim 7, wherein the active or passive component includes boron arsenide (¶ 0082; a device having a heat generating unit, such as an electronic device, disposed on a substrate and at least one of the heat generating unit, substrate, heat spreader, heat sink, or thermal interface material comprises an unconventional high thermal conductivity compound (including but not restricted to BAs).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broido, as applied to claim 1 above and further in view of Chu.

In re claim 2, Broido discloses the device (fig. 2) of claim 1 outlined above. Broido does not expressly disclose wherein the boron arsenide substrate includes single-crystalline boron arsenide.
In the same field of endeavor, Chu discloses a device comprising a boron arsenide substrate wherein the boron arsenide substrate includes single-crystalline boron arsenide (p. 41; The deposition of boron arsenide layers with various reactant systems and substrates was investigated and p. 42; The temperature of the substrate was critical to the growth of crystalline boron arsenide, Epitaxial growth, as determined by reflection Electron diffraction patterns, was obtained near 8200C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chu into the device of Broido and form the boron arsenide substrate as single-crystalline to provide a direct bandgap material for the fabrication of optoelectronic devices (See defect Chu, p.44)

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broido in view of Chu, as applied to claim 2, 7 above and further in view of Haddad et al. (US 20130207214 A1; hereinafter “Haddad”).

In re Claims 3, 11, Broido/Chu discloses the device of claim 2, 7 outlined above, but does not expressly disclose wherein the single-crystalline boron arsenide is substantially defect free.

In the same field of endeavor, Haddad discloses a device (figs. 1-2) wherein the single-crystalline boron arsenide (202) is substantially defect free (¶ 0062, 0074).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Haddad into the device of Broido/Chu to provide novel semiconductor devices having 3D architectures with low defect densities (¶ 0055 of Haddad).


Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broido in view of Chu

In re Claim 17, Broido discloses an electronic, optoelectronic, or photonic device 300 (fig. 2) comprising boron arsenide (¶ 0010, 0058, 0082).

Broido does not expressly disclose wherein the boron arsenide is single-crystalline boron arsenide.
In the same field of endeavor, Chu discloses a device comprising a boron arsenide wherein the boron arsenide is single-crystalline boron arsenide (p. 41; The deposition of boron arsenide layers with various reactant systems and substrates was investigated and p. 42; The temperature of the substrate was critical to the growth of crystalline boron arsenide, Epitaxial growth, as determined by reflection Electron diffraction patterns, was obtained near 8200C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chu into the device of Broido and form the boron arsenide substrate as single-crystalline to provide a direct bandgap material for the fabrication of optoelectronic devices (See defect Chu, p.44)


In re Claim 19, Broido/Chu discloses device of claim 17 outlined above.
Broido further discloses wherein the boron arsenide substrate has a thermal conductivity of 2000 W/m·K or greater at room temperature (¶ 0058), which overlaps the claimed range of 1000 W/m·K or greater at room temperature.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Broido/Chu and arrive at a thermal conductivity of 1000 W/m·K or greater at room temperature for the boron arsenide substrate in order to support thermal management for a wider range of microelectronic devices in a cost-effective manner (¶ 0004 of Broido).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893